 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KRISTA RICCI,                                       No. 2:17-cv-2673-MCE-EFB PS
12                           Plaintiff,
13              v.                                        FINDINGS AND RECOMMENDATIONS
14    COUNTY OF SACRAMENTO,
      SACRAMENTO DEPARTMENT OF
15    HEALTH AND HUMAN SERVICES,
      GIA SAVOY, DAVID CHERNOW, and
16    Does 1 through 50, Inclusive,
17                           Defendants.
18

19          Several motions are pending in this action, which are addressed herein:

20          1. Defendants’ motion to dismiss plaintiff’s second amended complaint pursuant to

21                   Federal Rule of Civil Procedure (“Rule”) 12(b)(6) (ECF No. 52);

22          2. Plaintiff’s motions to amend the complaint (ECF Nos. 51, 59, 66)1;

23          3. Defendants’ motions to strike plaintiff’s third and fourth amended complaints for

24                   failure to comply with Rule 15 (ECF Nos. 53 & 65); and

25          1
               Subsequent to filing her second amended complaint, plaintiff filed—without
26   defendants’ consent or leave of court—third and fourth amended complaints. ECF No. 51 & 59.
     After defendants moved to strike the third and fourth amended complaints, plaintiff moved for
27   leave to amend her complaint. ECF No. 66. Submitted with the motion was a copy of plaintiff’s
     fourth amended complaint, which she mistakenly labels as a second amended complaint. See id.
28   at 38-68.
                                                      1
 1          4. Plaintiff’s motions to vacate judgment (ECF Nos. 60 & 73).
 2          For the following reasons, it is recommended that defendants’ motion to dismiss be
 3   granted and all remaining motions be denied.2
 4   I.     Procedural History
 5          This action arises out of the County of Sacramento’s investigation into a report of
 6   domestic violence, which led to child dependency proceedings and custody of plaintiff’s minor
 7   child, J.A., being awarded to the child’s father. ECF No. 1 at 3-4. Defendants previously moved
 8   to dismiss plaintiff’s first amended complaint, arguing, among other things, that the court should
 9   abstain from hearing this case because the underlying custody proceeding remained pending
10   before California’s Third District Court of Appeal. ECF No. 19. While that motion was pending,
11   the state appellate proceedings concluded. Accordingly, the assigned district judge ordered the
12   parties to file supplemental briefs addressing how termination of the state court proceedings
13   impacted the instant action. ECF No. 26. After those briefs were submitted, the court granted
14   defendants’ motion to dismiss the first amended complaint with leave to amend, finding that
15   plaintiff’s claims were barred by the doctrine of res judicata. ECF No. 29. In reaching that
16   conclusion the court noted that “[a]ny decision of this Court in Plaintiff’s favor would run
17   contrary to the facts already adjudicated in the state proceeding.” Id. at 2.
18          Plaintiff’s attorney subsequently moved to withdraw as counsel. ECF No. 31. After that
19   motion was granted3, plaintiff filed a second amended complaint. ECF No. 50. Less than a week
20   later, plaintiff filed a third amended complaint. ECF 51. Defendant then moved to dismiss the
21   second amended complaint pursuant to Rule 12(b)(6) (ECF No. 52) and to strike the third
22   amended complaint (ECF No. 53). In response, plaintiff filed a fourth amended complaint (ECF
23

24          2
               The court determined that oral argument would not be of material assistance to the
     court, and defendants’ motions were submitted without oral argument. Eastern District of
25   California Local Rule 230(g).
26          3
               After plaintiff’s counsel withdrew, the matter was referred to the undersigned pursuant
27   to Eastern District of California Local Rule 302(c)(21). Plaintiff failed to notice her motions for
     hearing in violation of Local Rules 230(c). Nevertheless, the court finds it appropriate to resolve
28   each motion on the briefs and without oral argument.
                                                       2
 1   No. 59) and a document styled as a “Motion to Vacate Judgement for Fraud on the Court” (ECF
 2   No. 60). Defendant subsequently moved to strike the fourth amended complaint. ECF No. 73.
 3   Thereafter, plaintiff filed a motion to amend the complaint (ECF No. 66) and an amended motion
 4   to “Vacate Judgment for Fraud on the Court” (ECF No. 73).
 5   II.     Defendants’ Motion to Dismiss
 6           A.      Rule 12(b)(6) Standards
 7           A complaint may be dismissed pursuant to Rule 12(b)(6) for “failure to state a claim upon
 8   which relief may be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss for failure
 9   to state a claim, a plaintiff must allege “enough facts to state a claim to relief that is plausible on
10   its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has “facial
11   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
12   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
13   662, 678 (2009) (citing Twombly, 550 U.S. at 556). The plausibility standard is not akin to a
14   “probability requirement,” but it requires more than a sheer possibility that a defendant has acted
15   unlawfully. Iqbal, 556 U.S. at 678.
16           Dismissal under Rule 12(b)(6) may be based on either: (1) lack of a cognizable legal
17   theory, or (2) insufficient facts under a cognizable legal theory. Chubb Custom Ins. Co., 710 F.3d
18   at 956. Dismissal also is appropriate if the complaint alleges a fact that necessarily defeats the
19   claim. Franklin v. Murphy, 745 F.2d 1221, 1228-29 (9th Cir. 1984).
20           Pro se pleadings are held to a less-stringent standard than those drafted by lawyers.
21   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). However, the Court need not accept as
22   true unreasonable inferences or conclusory legal allegations cast in the form of factual
23   allegations. See Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) (citing Western Mining
24   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)).
25           For purposes of dismissal under Rule 12(b)(6), the court generally considers only
26   allegations contained in the pleadings, exhibits attached to the complaint, and matters properly
27   subject to judicial notice, and construes all well-pleaded material factual allegations in the light
28   /////
                                                         3
 1   most favorable to the nonmoving party. Chubb Custom Ins. Co. v. Space Sys./Loral, Inc., 710
 2   F.3d 946, 956 (9th Cir. 2013); Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012).
 3           B.      Discussion
 4           Defendants argue that the facts alleged in plaintiff’s second amended complaint do not
 5   “materially differ” from the facts alleged in her first amended complaint. ECF. No. 52-2 at 3.
 6   Therefore, defendants argue that the second amended complaint should also be dismissed as
 7   barred by the doctrine of res judicata. Id. at 5.
 8           Federal courts “are required to give state court judgments the preclusive effect they would
 9   be given by another court of that state.” Brodheim v. Cry, 584 F.3d 1262, 1268 (9th Cir. 2009)
10   (citing Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 84 (1984)). In dealing with the
11   judgment of a state court, federal courts must look to the preclusion rules of the relevant state to
12   determine whether a decision is preclusive. Miofsky v. Superior Court of California, 703 F.2d
13   332, 336 (9th Cir. 1983). In California, res judicata, or claim preclusion, bars a second lawsuit
14   between the same parties on the same cause of action. People v. Barragan, 32 Cal. 4th 236, 252
15   (2004). Collateral estoppel, or issue preclusion, bars the relitigation of issues that were actually
16   litigated and determined in the first action. Id. at 252-53. The elements for applying either claim
17   preclusion or issue preclusion to a second action are the same: “(1) A claim or issue raised in the
18   present action is identical to a claim or issue litigated in a prior proceeding; (2) the prior
19   proceeding resulted in a final judgment on the merits; and (3) the party against whom the doctrine
20   is being asserted was a party or in privity with a party to the prior proceeding.” Id. at 253
21   (internal quotations omitted).
22           In the state court custody proceedings, the appellate court affirmed the trial court’s
23   decision to award full custody of J.A. to his father.4 ECF No. 52 at 15. In its decision, the state
24   court observed that the evidence showed: (1) that the dependency proceedings were initiated
25   because there was domestic violence between the parents; (2) that both parents signed an informal
26           4
                Defendants’ request for judicial notice of state court records is granted. See ECF No. 52
27   at 1-2; see also, e.g. Hunt v. Check Recovery Sys. Inc., 478 F. Supp. 2d 1157, 1160-61 (N.D. Cal.
     2007) (“Judicial notice may be taken of ‘adjudicative facts’ such as court records [and] pleadings
28   . . . .”).
                                                         4
 1   supervision agreement to participate in services that addressed domestic violence; (3) that the
 2   father participated in the services and benefitted from them; and (4) that the mother (plaintiff) was
 3   reluctant to participate in the services, was uncooperative with social workers and the courts, and
 4   refused to participate in a mental health assessment. Id. at 14-15. The appellate court concluded
 5   that this evidence showed that awarding custody to plaintiff would not be in the best interest of
 6   J.A. Id. at 15.
 7           In the instant action, plaintiff alleges claims for violation of her substantive and
 8   procedural due process rights under 42 U.S.C. §§ 1983 and 1985. ECF No. 50 at 9-15. But like
 9   her earlier complaint, the second amended complaint’s claims are predicated on factual
10   allegations that contradict the state court’s findings.5 Specifically, the second amended complaint
11   alleges that the removal of plaintiff’s children from her custody was improper because: (1) no
12   domestic violence occurred between plaintiff and J.A.’s father, and (2) plaintiff cooperated with
13   social workers and the state family court by participating in domestic violence services and
14   submitting a mental health assessment. Id. at 4-5. As plaintiff was previously notified, granting
15   her relief based on these allegations would necessarily “run contrary to the facts already
16   adjudicated in the state proceeding.” ECF No. 29; see United States v. Cnty. Of Maricopa,
17   Arizona, 889 F.3d 648, 654 (9th Cir. 2018).
18           Accordingly, plaintiff’s second amended complaint must also be dismissed. The dismissal
19   should be without leave to amend. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987)
20   (while the court ordinarily would permit a pro se plaintiff to amend, leave to amend should not be
21   granted where it appears amendment would be futile); California Architectural Bldg. Prod. v.
22   Franciscan Ceramics, 818 F.2d 1466, 1472 (9th Cir. 1988) (“Valid reasons for denying leave to
23   amend include undue delay, bad faith, prejudice, and futility.”). As discussed below, plaintiff has
24   filed several amended complaints that also fail to demonstrate plaintiff’s right to relief.
25   /////
26   /////
27
             5
              Plaintiff’s second amended complaint is nearly identical to his first amended complaint,
28   with only minor changes that have no bearing on her claims.
                                                      5
 1   III.   Plaintiff’s Motions to Amend
 2          Shortly after filing the second amended complaint, plaintiff filed a third amended
 3   complaint. ECF No. 51. She subsequently filed a fourth amended complaint (ECF No. 59),
 4   which was eventually followed by a motion for leave to amend the complaint (ECF No. 66).
 5          Because plaintiff already amended her complaint as a matter of course, she may only
 6   amend her complaint “with the opposing party’s written consent or the court’s leave.” Fed. R.
 7   Civ. P. 15(a)(1). Rule 15(a)(2) provides that “[t]he court should freely give leave when justice so
 8   requires,” and the Ninth Circuit has directed courts to apply this policy with “extreme liberality.”
 9   DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987). When determining whether
10   to grant leave to amend under Rule 15(a)(2), a court should consider the following factors: (1)
11   undue delay, (2) bad faith, (3) futility of amendment, and (4) prejudice to the opposing party.
12   Foman v. Davis, 371 U.S. 178, 182 (1962). According to the Ninth Circuit, “the crucial factor is
13   the resulting prejudice to the opposing party,” and the burden of showing that prejudice is on the
14   party opposing amendment. Howey v. United States, 481 F.2d 1187, 1190 (9th Cir. 1973);
15   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003); DCD Programs,
16   833 F.2d at 187. Granting or denying leave to amend rests in the sound discretion of the trial
17   court, and will be reversed only for abuse of discretion. Swanson v. U.S. Forest Serv., 87 F.3d
18   339, 343 (9th Cir. 1996).
19          The third amended complaint is virtually identical to her second amended complaint,
20   containing minor stylistic changes and adding only limited background information that is not
21   pertinent to plaintiff’s claims. Compare ECF No. 50 with ECF No. 51. Consequently, plaintiff’s
22   proposed third amended complaint fails to state a claim for the same reason her prior complaints
23   failed to state a claim. Thus, the third amended complaint would be futile.
24          Plaintiff’s proposed fourth amended complaint also continues to allege substantive and
25   procedural due process claims based on the same allegations contained in her prior complaints.
26   ECF No. 59 at 2-4, 7-10. However, unlike the earlier complaints, the fourth amended complaint
27   also alleges claims for intentional infliction of emotion distress and for violation of the of the
28   Racketeer Influenced and Corrupt Organization Act (“RICO”), 18 U.S.C. § 1962(c). ECF No. 59
                                                         6
 1   at 10-12. Plaintiff also adds new allegations concerning the infiltration of her place of
 2   employment by a criminal organization.
 3          As for the RICO claim, plaintiff alleges that she was previously employed as a mental
 4   health worker at Telecare. Id. ¶ 48. She claims that Telecare was “infiltrated by a criminal
 5   syndicate from” Folsom prison after Cathi Stoffan, a registered nurse, transferred to Telecare’s
 6   Placer County facility, the location where plaintiff worked. Id. ¶¶ 48-49. Stoffan allegedly began
 7   hiring individuals related to inmates or with connections to criminal entities. Id. ¶ 50. The
 8   newly-hired staff ensured that narcotic and psychotropic medications were ordered for patients
 9   scheduled to be transferred or discharged. Id. ¶ 56. These medications were then distributed to
10   gang members to be sold. Id. ¶¶ 58, 110. Plaintiff further alleges that Stoffan bragged about her
11   relationship with the director of Child Protective Services and informed plaintiff that she would
12   never get her kids back. Id. ¶ 69. Plaintiff also claims that because she refused to participate in
13   Stoffan’s drug trafficking scheme, “her children are being kept from her and . . . she can no
14   longer work in her area of expertise.” Id. ¶ 110.
15          These allegations are insufficient to state a RICO claim. “To prevail on a civil RICO
16   claim, a plaintiff must prove that the defendant engaged in (1) conduct (2) of an enterprise (3)
17   through a pattern (4) of racketeering activity and, additionally, must establish that (5) the
18   defendant caused injury to plaintiff’s business or property.” Chaset v. Fleer/Skybox Intern., LP,
19   300 F.3d 1083, 1086 (9th Cir. 2002). Thus, to state such a claim plaintiff’s complaint must allege
20   facts that, if true, establish each of those elements. Plaintiff has not sufficiently alleged that she
21   sustained an injury to her business or property as a result of the drug trafficking enterprise.
22   Although she does claim that she was injured “financially” and “can no longer work in her area of
23   expertise.” (ECF No. 59 ¶ 110), these vague and conclusory allegations fail to demonstrate
24   plaintiff suffered a “concrete financial loss.” See Diaz v. Gates, 420 F.3d 897, 898 (9th Cir.
25   2005) (en banc) (per curiam) (“RICO does not provide a cause of action for all types of injury to
26   property interests, but only for injuries resulting in ‘concrete financial loss.’”). These conclusory
27   allegations also fail to establish that plaintiff’s injuries were caused by defendants’ conduct.
28   Painters and Allied Traders Dist. Council 82 Health Care Fund v. Takeda Pharmaceuticals Co.
                                                         7
 1   Ltd., 943 F.3d 1243, 1249 (9th Cir. 2019) (to establish causation for purposes of RICO, a plaintiff
 2   must allege “some direct relation between the injury asserted and the injurious conduct alleged.”).
 3           Furthermore, plaintiff’s claim that the alleged racketeering activity somehow precluded
 4   her from being reunited with her children also fails to establish an economic injury. See Bowen v.
 5   Oistead, 125 F.3d 800, 806 (9th Cir. 1997) (“Civil rights violations . . . do not fall within the
 6   statutory definition of ‘racketeering activity’” and thus cannot support a RICO violation).
 7   Accordingly, plaintiff fails to state a claim under RICO.
 8           Plaintiff’s remaining claim is for intentional infliction of emotional distress. But plaintiff
 9   has not sufficiently alleged a federal claim that could support supplemental jurisdiction over this
10   state law claim. Nor does the fourth amended complaint demonstrate that the parties’ citizenship
11   is diverse, thereby failing to establish an independent basis for jurisdiction over the claim. See
12   Bautista v. Pan American World Airlines, Inc., 828 F.2d 546, 552 (9th Cir. 1987) (plaintiff must
13   specifically allege the diverse citizenship of all parties to invoke diversity jurisdiction).6
14           Accordingly, granting plaintiff leave to amend would be futile, and her motion to amend
15   must be denied. See Noll, 809 F.2d at 1448.
16   IV.     Plaintiff’s Motions to Vacate Judgment
17           Plaintiff has filed two motions to vacate a judgment pursuant to Rule 60(d)(3). ECF Nos.
18   60 & 73. Plaintiff requests that the court vacate an unspecified judgment7 entered against her “on
19   the grounds that said judgment was procured through fraud on the Court . . . .” ECF No. 60 at 1-
20   2; ECF No. 73 at 3.
21           As far as the court can discern, plaintiff seeks to have this court vacate a judgment entered
22   by the state court in the underlying custody proceedings. This court lacks jurisdiction to provide
23
             6
               Although plaintiff does not specify her citizenship, she does allege that she is a resident
24   of California, suggesting she is a California citizen. ECF No. 59 ¶ 1. Defendant County of
     Sacramento is also a California citizen for purposes of diversity jurisdiction. See Moor v.
25   Alameda County, 411 U.S. 693, 718 (1973) (“[F]or purposes of diversity of citizenship, political
26   subdivisions are citizens of their respective States.”).
             7
27             Plaintiff first seeks “an order vacating the judgment entered against them on 02/19/2019
     . . . .” ECF No. 73 at 2. However, in the same motion, plaintiff states that “[j]udgment was
28   entered against Plaintiffs on July 24, 2018.” Id. at 3.
                                                          8
 1   such relief under the Rooker-Feldman doctrine. The Rooker-Feldman doctrine bars jurisdiction
 2   in federal court if the exact claims raised in a state court case are raised in the subsequent federal
 3   case, or if the claims presented to the district court are “inextricably intertwined” with the state
 4   court’s denial of relief. Bianchi v. Rylaarsdam, 334 F.3d 895, 898-99 (9th Cir. 1995) (quoting
 5   Feldman, 460 U.S. at 483 n. 16). Rooker-Feldman thus bars federal adjudication of any suit
 6   where a plaintiff alleges an injury based on a state court judgment or directly appeals a state court
 7   decision. Id. at 900 n. 4; see also Bianchi, 334 F.3d at 898 (finding no subject matter jurisdiction
 8   over a section 1982 claim seeking the state appellate court’s decision vacated).
 9          Accordingly, plaintiff’s motions to vacate judgment must be denied.
10   V.     Conclusion
11          For the foregoing reasons, it is hereby RECOMMENDED that:
12          1. Defendants’ motion to dismiss (ECF No. 52) be granted and plaintiff’s second
13              amended complaint be dismissed without leave to amend;
14          2. Plaintiff’s motions for leave to amend the complaint (ECF Nos. 51, 59, 66) be denied;
15          3. Defendants’ motions to strike plaintiff’s third and fourth amended complaints (ECF
16              Nos. 53 & 65) be denied as moot;
17          4. Plaintiff’s motions to vacate judgment (ECF Nos. 60 & 73) be denied; and
18          5. The Clerk be directed to close the case.
19          These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, any party may file written
22   objections with the court and serve a copy on all parties. Such a document should be captioned
23   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
24   within the specified time may waive the right to appeal the District Court’s order. Turner v.
25   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
26   Dated: March 4, 2020.
27

28
                                                         9
